NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 10-1127
                                     ___________

                                   WILLIAM F. KAETZ
                                                       Appellant

                                           v.

                     JONATHAN MARK, Judicial Officer of Common Pleas
                         ____________________________________

                   On Appeal from the United States District Court
                              for the District of New Jersey
                        (D.C. Civil Action No. 2-09-cv-02721)
                   District Judge: Honorable Dennis M. Cavanaugh
                     ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  April 1, 2011
          Before: AMBRO, HARDIMAN and STAPLETON, Circuit Judges

                             (Opinion filed May 25, 2011 )

                                     ___________

                                      OPINION
                                     ___________

PER CURIAM

      William F. Kaetz appeals from the orders of the United States District Court for

the District of New Jersey dismissing his complaint and denying his motion for

reconsideration. We will affirm.

      Kaetz filed a civil rights action pursuant to 42 U.S.C. § 1983, naming the
Honorable Jonathan Mark of the Court of Common Pleas of Monroe County,

Pennsylvania, as the defendant. In his brief filed in support of his complaint, Kaetz stated

that the action stemmed from divorce and related proceedings to which he was a party

and over which Judge Mark presided. The issues litigated in the divorce case involved

the property settlement agreement, child support, and a protection from abuse (“PFA”)

petition. Kaetz alleged that Judge Mark deprived him of his due process rights and

maliciously abused his judicial discretion by scheduling a child support and PFA

violation hearing to be held concurrently with a previously scheduled property settlement

hearing, without giving sufficient notice. Kaetz also asserted that Judge Mark compelled

him to proceed with ineffective counsel, deprived him of the right of self-representation,

and made findings against him in retaliation for exercising his rights. Moreover, Kaetz

asserted that Judge Mark‟s rulings on the child support and PFA matters were based on

fraudulent evidence, and that Judge Mark falsely imprisoned him for ninety days as a

result. Kaetz sought compensatory and punitive damages.

       Judge Mark filed a motion to dismiss the complaint under Federal Rule of Civil

Procedure 12(b)(6). Kaetz filed a response in opposition to the motion. By opinion and

order entered on October 21, 2009, the District Court granted the motion and dismissed

the complaint on the basis of Judge Mark‟s entitlement to judicial immunity. Kaetz filed

a timely motion for reconsideration, which the District Court denied by opinion and order

entered on February 9, 2010. Kaetz appeals from both orders.


                                             2
       We have jurisdiction pursuant to 28 U.S.C. § 1291, and we exercise de novo

review over the District Court‟s grant of the defendant‟s Rule 12(b)(6) motion to dismiss.

See Phillips v. County of Allegheny, 515 F.3d 224, 230 (3d Cir. 2008). We accept as

true all of the factual allegations in the complaint and construe the complaint in the light

most favorable to the plaintiff. See id. At 233. We review the District Court‟s denial of

the motion for reconsideration for an abuse of discretion. See Lazaridis v. Wehmer,

591 F.3d 666, 669 (3d Cir. 2010).

       Upon review of the record, we will affirm for substantially the same reasons set

forth by the District Court. The doctrine of absolute judicial immunity bars Kaetz‟s

claims against Judge Mark. “A judge will not be deprived of immunity because the

action he took was in error, was done maliciously, or was in excess of his authority;

rather, he will be subject to liability only when he has acted in the „clear absence of all

jurisdiction.‟” Stump v. Sparkman, 435 U.S. 349, 356-57 (1978) (citation omitted).

Indeed, the doctrine of judicial immunity applies even to allegations of malice or

corruption; section 1983 did not abolish the well-settled principle of judicial immunity.

See Pierson v. Ray, 386 U.S. 547, 554 (1967), overruled on other grounds by Harlow v.

Fitzgerald, 457 U.S. 800 (1982). As the District Court found, none of Judge Mark‟s

actions at issue in the complaint was taken outside of his judicial capacity in the divorce

and related proceedings, which are within the subject matter jurisdiction of the Court of

Common Pleas. Notwithstanding Kaetz‟s arguments to the contrary, Judge Marks‟s

rulings and other actions in the proceedings are not extra-judicial in nature.
                                              3
       In addition, we discern no abuse of discretion in the District Court‟s denial of

Kaetz‟s motion for reconsideration. Kaetz did not demonstrate any basis for granting the

motion, such as intervening change in controlling law, new evidence, or the need to

correct clear error of law or fact or prevent manifest injustice. See Lazaridis, 591 F.3d at

669.

       For the foregoing reasons, we will affirm the orders of the District Court.




                                             4